Case 0:20-cv-61203-RKA Document 5 Entered on FLSD Docket 06/24/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-61203-CIV-ALTMAN/Hunt

 SONYA SLOTT,

        Plaintiff,
 v.

 ANAN ENTERPRISE, INC,

       Defendant.
 _________________________________/

                                             ORDER

        THIS MATTER comes before the Court on the Motion (Complaint) to Withdraw the

 Reference filed by the Defendant, Anan Enterprise, Inc. (“Anan”). See [ECF No. 1] (“the Motion”).

 For the reasons set out below, the Motion is DENIED without prejudice.

                                           THE FACTS

        On January 16, 2019, the Consumer Advocacy Center, Inc. (the “Debtor”)—operated by

 a man named Albert Kim—filed for Chapter 11 bankruptcy. See [ECF No. 1-1], at 7. Ultimately,

 the case was converted to a Chapter 7 proceeding, and the United States Bankruptcy Court for the

 Southern District of Florida (the “Bankruptcy Court”) appointed the Plaintiff, Sonya Slott

 (“Slott”), as Trustee. Id. at 8. In her role as Trustee, Slott brought a four-count adversary

 proceeding against Anan in the Bankruptcy Court (the “Petition”). Id. at 7. In that Petition, Slott

 asked the Bankruptcy Court to void over $3.5 million the Debtor had transferred to Anan—which

 (then as now) was run by Albert Kim’s brother-in-law, Kyle Kim. Id. at 4–11.1 At the Debtor’s

 Chapter 7 proceeding, Albert Kim testified that the transfers were for “marketing brochures,”


 1
   Counts I and II of the Petition seek “avoidance” of these (allegedly) fraudulent transfers; Count
 III asks for “avoidance” of the preferential transfers; and Count IV seeks disgorgement of Anan’s
 “unjust enrichment.” Id. at 12–16.
Case 0:20-cv-61203-RKA Document 5 Entered on FLSD Docket 06/24/2020 Page 2 of 5



 which Anan never ultimately delivered. Id. at 11.

        In late February of 2020, the parties agreed to continue the pretrial conference period until

 June 2, 2020. Id. at 126. But, shortly before the pretrial conference was set to resume, Anan filed

 this Motion, in which it asks the Court to withdraw the adversary proceeding from the Bankruptcy

 Court. Mot. at 1.

                                             THE LAW

        District courts have original jurisdiction over all cases brought under Title 11. See 28

 U.S.C. § 1334(a). Under 28 U.S.C. § 157, a district court may refer actions within its bankruptcy

 jurisdiction to its bankruptcy judges. The Southern District of Florida has a standing order that

 automatically refers all bankruptcy matters to the Bankruptcy Court. See Administrative Order

 2012-25.

        A district court “may withdraw” any proceeding referred to the bankruptcy court “for cause

 shown.” 28 U.S.C. § 157(d) (emphasis added).2 “The decision of whether to grant a motion for

 permissive withdrawal is within the sound discretion of the district court.” Stok Folk + Kon, P.A.

 v. Fusion Homes, LLC, 584 B.R. 376, 381–82 (S.D. Fla. 2018) (quoting In re TPI Int’l Airways,

 222 B.R. 663, 668 (S.D. Ga. 1998)).3

        In deciding whether to withdraw a reference, courts in this Circuit consider the following

 factors: (1) the need to advance uniformity in bankruptcy administration; (2) the need to decrease



 2
   Section 157(d) also provides for mandatory withdrawal in limited circumstances: “The district
 court shall, on timely motion of a party, so withdraw a proceeding if the court determines that
 resolution of the proceeding requires consideration of both title 11 and other laws of the United
 States regulating organizations or activities affecting interstate commerce.” No party has sought
 mandatory withdrawal here.
 3
   See also In re Palm Beach Fin. Partners, L.P., 2013 WL 3490652, at *4 (S.D. Fla. July 8, 2013)
 (“Here, the Court elects not to exercise its discretion to withdraw the reference at this time.”); In
 re Tousa, Inc., 2010 WL 1644456, at *3 (S.D. Fla. Apr. 19, 2010) (“Section 157(d) affords the
 district court discretion to grant a permissive withdrawal for ‘cause.’”).
                                                  2
Case 0:20-cv-61203-RKA Document 5 Entered on FLSD Docket 06/24/2020 Page 3 of 5



 forum shopping and confusion; (3) the most economical use of the parties’ resources; (4) the need

 to facilitate the bankruptcy process; (5) whether the claims at issue are core or non-core; (6) the

 most efficient use of judicial resources; (7) any jury demand; and (8) the prevention of delay (the

 “Stettin factors”). See, e.g., Stettin v. Centurion Structured Growth LLC, 2011 WL 7413861, at *2

 (S.D. Fla. Dec. 19, 2011). The Defendant—as the movant—bears the burden of justifying the

 withdrawal of the reference. See In re Wi-Sky Inflight, Inc., 483 B.R. 788, 792 (N.D. Ga. 2012).

                                             ANALYSIS

         “[I]t is the regular practice of the District Court to withdraw the reference,” if at all, “for

 purposes of the jury trial only.” Brown v. Petaccio, No. 18-61222-CIV-BLOOM, at 2 (S.D. Fla.

 June 12, 2018), ECF No. 5; see also Ginsburg v. Enis, 10-62405-CIV-ZLOCH, at 3 (S.D. Fla. July

 14, 2011), ECF No. 10 (noting that the “custom of this District” is to “allow the bankruptcy court

 to conduct all pre-trial matters”). This practice balances the rights a bankruptcy defendant may

 have to a jury trial, see, e.g., Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 38 (1989), with the

 efficiencies that flow from allowing the bankruptcy court to adjudicate all pretrial matters in

 adversary proceedings. The Court sees no reason to deviate from this general practice here.

        Facing the well-settled custom in this District, Anan asks this Court to withdraw the

 reference on the ground that he may—one day—have the right to a jury trial. See Motion at 1. But,

 even if Anan is entitled to a jury trial—a question the Court does not answer today—withdrawal

 would nonetheless be inappropriate at this time. Federal courts routinely deny a party’s request to

 withdraw the reference “where the basis of the request is a party’s entitlement to a jury trial.” In

 re Tousa, Inc., 2010 WL 1644456, at *5; see also In re Fundamental Long Term Care, Inc., 2014

 WL 2882522, at *2 (S.D. Fla. June 25, 2014) (“Allowing the Bankruptcy Court to retain

 jurisdiction over pretrial matters does not abridge a party’s Seventh Amendment right to a jury



                                                   3
Case 0:20-cv-61203-RKA Document 5 Entered on FLSD Docket 06/24/2020 Page 4 of 5



 trial.”); In re Palm Beach Fin. Partners, L.P., at *2, *4 (S.D. Fla. July 8, 2013) (denying motion

 to withdraw reference without prejudice to the defendant to refile the motion when “the case is

 ready to go to trial”); In re Kenai Corp., 136 B.R. 59, 61 (S.D.N.Y. 1992) (noting that the

 “appropriateness of removal of the case to a district court for trial by jury, on asserted Seventh

 Amendment grounds, will become a question ripe for determination if and when the case becomes

 trial ready”) (emphasis added).

         Anan’s Motion is thus premature. Slott began the adversary proceeding in Bankruptcy

 Court on December 30, 2019. See [ECF No. 1-1] at 4. But, because Slott sought—and received—

 a stay of pretrial proceedings until June 2, 2020, id. at 126, the Bankruptcy Court only resumed its

 management of the case a few weeks ago. See Notice of Hearing at 1, Slott v. Anan Enterprise,

 Inc. (In re Consumer Advocacy Center, Inc.), Ch. 7 Case No. 19-10655-PGH, Adv. No. 19-01960-

 bk-PGH (Bankr. S.D. Fla. May 20, 2020), ECF No. 19. Thus, even if Anan is (someday) entitled

 to a jury trial, allowing the Bankruptcy Court to preside over pretrial matters now in no way

 abridges that right. See In re Fundamental Long Term Care, 2014 WL 2882522, at *2; cf. Hvide

 Marine Towing, Inc. v. Kimbrell, 248 B.R. 841, 845 (M.D. Fla. 2000) (“[T]he bankruptcy judge is

 ‘fully equipped’ with the necessary judicial skills to determine and resolve all legal issues arising

 in this case prior to trial.”).

         On this point, the Court finds Judge Marra’s approach in In re Palm Beach instructive. See

 In re Palm Beach, 2013 WL 3490652, at *1. There, as here, the defendants had urged the district

 court to withdraw an adversary proceeding from the Bankruptcy Court because (they insisted) they

 were entitled to a jury trial. Id. The Court denied their motion and held that the defendants’ “request

 for a jury trial does not require a withdrawal of the reference at this time.” Id. Moreover, the court

 added, the defendants’ request was premature because they could always re-raise the issue if they



                                                   4
Case 0:20-cv-61203-RKA Document 5 Entered on FLSD Docket 06/24/2020 Page 5 of 5



 later chose to exercise their “Seventh Amendment right to a jury trial by an Article III Court.” Id.

 at *4.

          In sum, waiting “until the case is ready to go to trial before withdrawing the reference”—

 and allowing “the bankruptcy court to resolve pretrial issues” in the first instance—is “consistent

 with Congress’ intent to let expert bankruptcy judges determine bankruptcy matters to the greatest

 extent possible.” In re Palm Beach, 2013 WL 3490652, at *2. This approach is efficient, practical,

 and well within this Court’s discretion. Stok Folk + Kon, 584 B.R. at 381–82.

                                                       ***

          Accordingly, the Court hereby

          ORDERS AND ADJUDGES as follows:

          1. The Motion to Withdraw the Reference [ECF No. 1] is DENIED without prejudice

              and with leave to refile once the case is ripe for trial.

          2. The referral is AFFIRMED consistent with this Order.

          3. The Clerk is directed to CLOSE this case. All pending deadlines are TERMINATED.

              All pending motions are DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of June 2020.




                                                             _________________________________
                                                              ROY K. ALTMAN
                                                              UNITED STATES DISTRICT JUDGE
 cc:      counsel of record
          Clerk of Court, United States Bankruptcy
          Court for the Southern District of Florida




                                                       5
